Citation Nr: 0944018	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-23 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the creation of the compensation overpayment of $ 
3,558.60 was correct.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1974 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an June 2007 administrative 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.




FINDINGS OF FACT

1.  The Veteran's son D began receiving VA education benefits 
on October 10, 2003.

2.  In June 2004, the Veteran informed VA that her son was 
receiving education benefits.   VA continued to pay 
dependency benefits for D until March 30, 2005.

3. The Veteran received additional dependency benefits for D 
during the same period of time that her son was receiving 
Dependents' Educational Assistance (Chapter 35) benefits, 
resulting in an overpayment of $3,588.60

4.  The overpayment in question was not due to fraud, 
misrepresentation or bad faith by the Veteran.

5.  The Veteran's fault in the creation of the debt is 
outweighed by the degree of fault attributable to VA.


CONCLUSION OF LAW

The debt of $3,588.60 was not properly created.  38 U.S.C.A. 
§§ 1115, 3562, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim. VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).

The notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter. Manning 
v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such 
as this, where a claim cannot be substantiated because there 
is no legal basis for the claim, or because undisputed facts 
render the claimant ineligible for the claimed benefit, VA is 
not required to meet the duty to assist a claimant.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).



II.  Analysis of Claim

A. Factual background

In August 2003, the Veteran submitted a VA Form 21-674 
(Request for Approval of School Attendance) in which she 
indicated that her son D was enrolled in college full time.  

A January 2004 rating decision granted service connection for 
autoimmune disorder with various components and assigned a 
100 percent disability rating.  The effective date of 
entitlement was October 10, 2003, the date that a VA 
examination showed that the Veteran's disability was 
permanent.  

A January 2004 letter advised the Veteran of an increase in 
her service-connected compensation.  The letter explained 
that the Veteran was receiving payment as a Veteran with two 
dependents.  The Veteran was advised to report any changes in 
the status of her dependents.  The Veteran was advised that 
her dependents might be eligible for Dependents' Educational 
Assistance.  The letter included a pamphlet entitled, 
"Summary of Education Benefits."  

In a February 2004 Declaration of Status of Dependents, the 
Veteran indicated that D was over 18 and under 23 years of 
age and was attending school.  

In May 2004, the Veteran submitted a certification of school 
attendance or termination in which she indicated that D was 
currently enrolled in college.  

In May 2004, D was awarded Chapter 35 benefits which were 
paid back to October 2003.  

In a June 2004 letter, the Veteran advised the RO that her 
son had been approved for education benefits.  She requested 
that the RO remove D from her award.

The RO removed D from the Veteran's award on April 18, 2005.   

An administrative decision approved on June 15, 2007 
determined that a portion of the overpaid benefits from June 
8, 2004 up to the date of the last payment on March 30, 2005 
was due to VA's failure to act upon the Veteran's notice 
rather than fault on the part of the Veteran.  The 
administrative decision determined that an estimated 
$1,778.60 should not be withheld from the Veteran's 
compensation as it represented the portion of the overpayment 
caused by administrative delay.  An audit performed in August 
2008 determined that a $1,986.13 refund was owed the Veteran 
because of administrative error.  The audit found that the 
Veteran's adjusted debt was $1,602.47.  

B.  Legal Criteria and Analysis

Governing statute provides for additional compensation to be 
paid to veterans who have dependents.  Children under the age 
of 18 or who are older but pursuing a course of education are 
considered dependents, as are spouses.  38 U.S.C.A. § 1115 
(West 2002). 

The law provides that payments of both a dependency allowance 
as part of a Veteran's disability compensation benefits and 
educational assistance under Chapter 35 constitutes a 
duplication of benefits that is strictly prohibited after the 
child has elected to receive the latter benefit.  See 38 
U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 3.667(f), 3.707, 
21.3023 (2009).   

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the Veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the Veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the Veteran's 
actions nor his or her failure to act must have contributed 
to payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 
10 Vet. App. 171 (1997).  In addition, a veteran who is 
receiving compensation must notify the VA of all 
circumstances which will affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  38 C.F.R.§ 
3.660(a)(1).
In Schaper v. Derwinski, 1 Vet. App. 430 (1991), the United 
States Court of Appeals for Veterans Claims (CAVC) held that, 
before a claim for waiver of an overpayment may be 
adjudicated, the matter of whether the overpayment was 
properly created must first be addressed if the appellant 
asserts the invalidity of the debt.  The VA General Counsel 
has reinforced this obligation by holding that where the 
validity of a debt is challenged that issue must be developed 
before the issue of entitlement to waiver of the debt can be 
considered.  VAOGCPREC 6-98.

If the debt were the result solely of administrative error, 
the effective date of the reduction of benefits would be the 
date of the last payment based on this error; consequently, 
there would be no overpayment charged to the veteran for the 
portion of the overpayment attributable to administrative 
error. 38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); see 
Erickson v. West, 13 Vet. App. 495, 499 (2000).  

However, where an erroneous award is based on an act of 
commission or omission by a payee or with the payee's 
knowledge, the effective date of the discontinuance of the 
erroneous payment is the date the award became erroneous, but 
not earlier than the date entitlement ceased.  Jordan v. 
Brown, 10 Vet. App. 171, 174 (1997). An adjustment to 
overpayment indebtedness may be warranted when the 
overpayment involved sole administrative error in which the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the appellant's 
actions nor failure to act must have contributed to payment 
pursuant to the erroneous award.

In this case, as noted previously, D began receiving Chapter 
35 benefits on October 10, 2003.  The Veteran's claims file 
was maintained by the Seattle RO, while the Chapter 35 
benefits were administered by the Muskogee RO.  The Seattle 
RO issued the decision that awarded the 100 percent 
disability rating and established entitlement to Dependents 
Educational Assistance.  The Muskogee RO administered the 
Chapter 35 award and eventually awarded D benefits in May 
2004, retroactive to October 2003.  There was no award at the 
time that the appellant continued to claim him on the 
February 2004 dependency status form.  Neither RO advised her 
that she could not receive both dependency payments for D.  
The Veteran apparently became aware of a problem with 
duplicative payments in June 2004, at which time she 
specifically wrote to the RO and indicated that she wished to 
have D's dependency benefit terminated in order to avoid 
overpayment.  The Veteran was not aware that the payments 
were erroneous until June 2004,  when she notified the RO 
that D should be removed from her award.  

The Board holds that the Veteran's debt of $ 3,588.60  was 
not properly created.   The Board finds that the overpayment 
was the result of sole administrative error and neither the 
Veteran's actions nor her failure to act contributed to 
payment pursuant to the erroneous award.  At the time that 
she applied for benefits, there was no duplicate award.  It 
is only when the award was made in May 2004 that the Veteran 
had notice that she could not receive benefits for D.  She 
promptly notified that D should be removed from her award.  
The  RO has already refunded $1,986.13 of the overpayment.  
The Board finds that the remaining overpayment amount of 
$1,602.47 was not properly created.


ORDER

The debt of $ 3,588.60 was not properly created; the appeal 
is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


